Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 7 to 8, and amendments with respect to the abstract and the claims filed December 21, 2021 have been considered and are persuasive.  Claims 1 to 10 are allowed.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach the light source assembly projecting the first positioning point and the second positioning point respectively along two directions of the straight line, the housing part forming a sleeve on the periphery of the body part, the housing part and the body part displaceable relative to each other, the laser point projecting device assuming the first status and the light source assembly switched off when the body part displaces to the first position along the a direction of projecting the first positioning point, the laser point projecting device assuming the second status and the light source assembly activated when the body part is displaced to the second position along the direction of projecting the second positioning point, the housing part provided with at least one opening at the end along the direction of projecting the first positioning point, and when the laser point projecting device assuming the second status, the hollow space is formed between the end of the housing part close to the first positioning point and the body part, and the opening acting as the observation window through which the hollow space and the external space are connected.  Claims 2 to 10 depend on claim 1 and as such are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875